Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about June 8, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of sexual abuse in the second degree (two counts), attempted sexual abuse in the second degree, attempted assault in the third degree (two counts) and menacing in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning credibility. The element of intent to obtain sexual gratification, as defined by Penal Law § 130.00 (3), could be readily inferred, under all the circumstances, from appellant’s conduct itself, consisting of grabbing at his victim’s breasts and buttocks. There was no credible innocent explanation for this conduct (see, Matter of Troy B., 270 AD2d 107; compare, Matter of Clifton B., 271 AD2d 285). Concur — Tom, J. P., Wallach, Rubin, Saxe and Buckley, JJ.